875 F.2d 317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles Edward JACKSON, Jr., Defendant-Appellant.
No. 88-7283.
United States Court of Appeals, Fourth Circuit.
Submitted April 10, 1989.Decided May 12, 1989.

Charles Edward Jackson, Jr., appellant pro se.
Breckinridge Long Willcox, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL, K.K. HALL, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Charles Edward Jackson, Jr. appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Jackson, C/A No. 88-2146-H (D.Md. Aug. 23, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.